Citation Nr: 1513348	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee surgery, to include as secondary to service-connected right knee condition.

2.  Entitlement to service connection for a left knee surgical scar.

3.  Entitlement to a compensable rating for right lower extremity saphenous nerve injury.

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 18, 2003 to February 28, 2003. She also has National Guard service from November 2002 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in February 2015, the RO granted service connection for right lower extremity saphenous nerve injury and assigned a noncompensable rating.  The rating decision also denied service connection for restless leg syndrome and migraines.  In February 2015, the Veteran filed a Notice of Disagreement (NOD) with the RO's decision, and in March 2015 her representative also submitted a memorandum indicating disagreement.  The Board notes that after an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Here, the Veteran has not withdrawn her NOD, and a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, on her May 2010 VA Form 9, the Veteran requested a hearing with regard to all issues pending before the Board.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn her hearing request.  To the contrary, the Veteran's representative submitted a statement in lieu of a VA Form 646 noting that the Veteran had requested a live videoconference hearing.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with an SOC pertaining to the issue of entitlement to an initial compensable rating for right lower extremity saphenous nerve injury as well the issues of service connection for restless leg syndrome and migraines.  

The Veteran should be appropriately notified of the time limits to perfect her appeal of the aforementioned issues.  The issue(s) should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

2.  Schedule the Veteran for a videoconference hearing before the Board with regard to the issues of entitlement to service connection for left knee surgery and left knee surgical scars, in the order that the request was received.  She should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




